 



Exhibit 10.2
FIRST AMENDMENT TO PURCHASE AGREEMENT
     THIS FIRST AMENDMENT is made and entered into and effective as of the 28th
day of April, 2006, by and among SHELTON DEVELOPMENT COMPANY, L.L.C., a
Louisiana limited liability company (“SDC”), SHELTON DEVELOPMENT CO – MEMPHIS,
LLC, a Louisiana limited liability company qualified and registered to do
business in the State of Tennessee (f/k/a “Shelton Development Company-Bastrop,
L.L.C.”) (“Memphis LLC”), SHELTON DEVELOPMENT COMPANY – NASHVILLE, LLC, a
Louisiana limited liability company qualified and registered to do business in
the State of Tennessee (“Nashville LLC”), and SHELTON DEVELOPMENT COMPANY –
MISSISSIPPI, LLC, a Louisiana limited liability company qualified and registered
to do business in the State of Mississippi (f/k/a “Shelton Development
Company-Horn Lake, L.L.C.”) (“Mississippi LLC”) (SDC, Memphis LLC, Nashville LLC
and Mississippi LLC are hereinafter sometimes referred to jointly and severally,
as “Seller”), MICHAEL A. SHELTON, a Louisiana resident (“Michael”) and MELISSA
KAY SHELTON, a Louisiana resident (“Melissa”) (Melissa and Michael are
hereinafter sometimes referred to jointly and severally as a “Principal” or
“Principals”), and AFC ENTERPRISES, INC., a Minnesota corporation (“Purchaser”).
W I T N E S S E T H:
     WHEREAS, Seller and Purchaser entered into that certain Asset Purchase
Agreement (the “Agreement”) regarding thirteen (13) Popeyes Restaurants dated as
of April 3, 2006; and
     WHEREAS, Seller and Purchaser desire to amend the Agreement in certain
respects,
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, Seller and Purchaser
hereby mutually agree as follows:
     1. Defined Terms. All terms not otherwise defined herein shall have the
same meaning set forth in the Agreement.
     2. New Party. The parties have discovered that SDC is the title owner of
the real estate commonly known as 1188 Murfreesboro Pike, Nashville, TN and 1105
W. Poplar Ave., Collierville, TN and as such is now a party hereto as a Seller
under the Agreement.
     3. Minimum Base Rent Allocation. Initially, the Minimum Base Rent shall
continue without allocation and Rider 1 attached hereto shall be attached to the
Leases for the Seller Owned Premises. Within ninety (90) days after the date
hereof, Purchaser shall provide Seller with the Minimum Base Rent allocation in
the form of FA Schedule 2 attached hereto and made a part hereof and a new Rider
1 to each Lease. Upon such delivery, the Leases shall be deemed amended to
delete Rider 1 as attached hereto and to insert the new Rider 1 in lieu thereof.
     4. Purchase Price Allocation. The original Schedule 2(c) attached to the
Agreement is deleted and Schedule 2(c) attached hereto is hereby inserted in
lieu thereof. Seller understands and acknowledges that Purchaser has not
received or completed all of it valuations and has provided the Purchase Price
allocations on the best information it has available to date. Accordingly,
Purchaser shall have ninety (90) days after the Closing Date to adjust and
correct the Purchase Price allocations and replace Schedule 2(c) by notice to
Seller,

 



--------------------------------------------------------------------------------



 



whereupon the Agreement shall be deemed amended by inserting such subsequently
adjusted Schedule 2(c) in lieu of the existing schedule.
     5. Assumed Debt. (a) The approximate amount “$5,000,000” is deleted from
Section 2(a) of the Agreement and the approximate amount “$3,300,000” is
inserted in lieu thereof.
          (b) Seller’s debt to AMRESCO Commercial Finance, LLC, shall be paid in
full by Seller and satisfied at Closing. Purchaser shall pay Seller $216,272.73
for the yield maintenance fee for loan number 401004989, plus $83,727.27 for the
yield maintenance fee for loan number 401004856, less $38,000 by agreement of
the parties and representing Seller’s share of additional costs to Purchaser in
connection with the AMRESCO payoff (a total of $262,000) at Closing.
Accordingly, Schedule 5 of the Agreement is deleted in its entirety and
Schedule 5 attached hereto is inserted in lieu thereof.
          (c) Section 5, clause (ii) of the Agreement is amended by deleting
“and AMRESCO” and inserting “(DBNC Peach I Trust)” in lieu thereof.
     6. Site Acquisition Agreement. All references in the Agreement to
“Build-to-Suit Agreement” (whether or not capitalized), shall be deemed to be a
reference to the Site Acquisition Agreement referenced in Section 3(d) of the
Agreement, as amended hereby. Section 3(d) of the Agreement is deleted in its
entirety and the following is inserted in lieu thereof:
     (d) At Closing, the parties shall execute and deliver the “Site Acquisition
Agreement” in the form attached hereto and made a part hereof as FA Schedule 6.
     7. Assumed Contracts. The original Schedule 1(ii) attached to the Agreement
is deleted and Schedule 1(ii) attached hereto is hereby inserted in lieu
thereof. All payments of partnership funds, advanced marketing or operations
funds, price reinvestment funds or other funds (“Coke Payments”) paid by The
Coca Cola Company or its division or affiliate (“TCCC”) to any Seller or
Purchaser attributable to the Sale Restaurants for the period of December 31,
2005 through December 31, 2006 (such period being hereinafter referred to as the
“Coke Proration Period”) shall be prorated between Seller and Purchaser as of
the Closing Date as follows: Purchaser shall be entitled to an amount equal to a
fraction of the Coke Payments, the numerator of which is the number of days
from, including and after the Closing Date through December 31, 2006 and the
denominator of which is 365. For example, the parties anticipate that the Coke
Payments attributable to the Coke Proration Period will be $165,732. If the
Closing Date is May 1, 2006, then Purchaser shall be entitled to sixty seven
percent (67%) of the Coke Payments, i.e., $111,040.44 (244/365). Any payments
made by TCCC on or after the Closing Date but attributable to the Coke Proration
Period shall also be prorated accordingly. If any Coke Payments are made to any
Seller after the Closing Date, such Seller shall immediately deliver same to
Purchaser and if any such Coke Payments are allocable to the Coke Proration
Period, Purchaser shall refund Seller’s proportionate share. If Purchaser
receives any Coke Payments after the Closing Date that are attributable to the
Coke Proration Period, then Purchaser shall prorate such funds and remit them to
Seller. Any payments made by TCCC attributable to periods after December 31,
2006 shall belong solely to Purchaser.
     8. Employee List. The original Schedule 9(r) attached to the Agreement is
deleted and Schedule 9(r) attached hereto is hereby inserted in lieu thereof.
Purchaser will pay

 



--------------------------------------------------------------------------------



 



all eligible employees the second quarter bonus that such employees would have
been entitled to if they had remained employed by Seller. The parties agree to
prorate such bonus amount as of the Closing Date, outside of Closing, and Seller
shall reimburse Purchaser for its share.
     9. Additional Credits. At Closing, Purchaser shall receive the following
credits against the Purchase Price: $107,000.00 for deferred maintenance items;
$14,407.00 for royalties (the “Royalty Amount”). After Closing, the parties will
in good faith review the sales reports, tax and other substantiating information
regarding the Royalty Amount and will adjust the Royalty Amount based on the
findings of such review.
     10. Holdback. Section 2(a) of the Agreement is amended by deleting
“$500,000” and inserting “$450,000” in lieu thereof and by deleting “$250,000”
in each of the two instances it appears and by inserting “$225,000” in lieu
thereof.
     11. Closing; Inventory Date. Section 2(b) of the Agreement is modified and
amended so that the Closing Date and the Effective Date shall be the same day
and Purchaser is deemed to own the Sales Restaurants on that date. The parties
anticipate that the Closing Date and Effective Date will be May 1, 2006.
Accordingly, all items of income and expense allocable to the Closing Date shall
be allocated to Purchaser and all items of income and expense allocable to
periods prior to the Closing Date shall be allocated to Seller. Section 6 of the
Agreement is modified and amended so that the Inventory Date will be the day
immediately preceding the Closing Date. For example, if the Closing Date is
Monday, May 1, 2006, then the Inventory audit shall occur at the close of
business on Sunday, April 30, 2006 and that date shall be the Inventory Date.
     12. Survey Indemnity. (a) Purchaser’s due diligence has revealed possible
title and/or survey issues and discrepancies related to the Premises commonly
known as 914 Jefferson Street, Nashville, TN (“Title Issues”). To induce
Purchaser to proceed with Closing, Seller shall indemnify, defend and hold
Purchaser harmless from and against any and all loss, claim, cost, diminution in
value or expense arising in connection with any Title Issues with respect to
such Premises, including without limitation, additional costs incurred after the
date hereof to further investigate, mitigate or resolve such Title Issues. Such
indemnity shall survive the Closing.
     (b) In the event Purchaser determines that the Title Issues are either not
readily resolvable or materially interfere with the conduct of Purchaser’s
business at the Premises or adversely affect the value of the Sale Restaurant
#9926 located thereon, Purchaser shall have the right to (i) terminate the Lease
at the Premises upon no less than fifteen (15) days prior written notice and
(ii) require Seller to purchase Sale Restaurant #9926 from Purchaser on such
Lease termination date for $1,129,220, including the same, similar or better
furniture, fixtures and equipment as existing on the Closing Date, pursuant to a
bill of sale in substantially the same form as the bill of sale attached to the
Agreement as Exhibit G, modified to reflect the different parties and with a
limited warranty subject to all matters arising prior to the Closing Date.
Purchaser’s right to terminate the Lease and require Seller to re-purchase the
Sale Restaurant shall expire and be of no further force or effect on that date
which is ninety (90) days after the Closing Date, unless mutually extended by
the parties.
     13. Ratification; Miscellaneous. Except as amended hereby, the Agreement is
hereby ratified by the parties hereto and remains in full force and effect. This
First Amendment may be executed in one or more counterparts, each of which shall
constitute an original and all

 



--------------------------------------------------------------------------------



 



of which together shall constitute one and the same instrument. Communication of
execution and acceptance of this First Amendment may also be made by facsimile
transmission.
     IN WITNESS WHEREOF, each of Seller and Purchaser have caused this Agreement
to be executed and delivered by its duly authorized officers and members, all as
of the day and year first above written.

                  SELLER :
 
                SHELTON DEVELOPMENT COMPANY, L.L.C.
 
           
 
  By:     /s/ Michael A. Shelton   (SEAL)
 
           
 
      Michael A. Shelton, Member    
 
                SHELTON DEVELOPMENT CO – MEMPHIS, LLC
 
           
 
  By:     /s/ Michael A. Shelton   (SEAL)
 
           
 
      Michael A. Shelton, Member    
 
                SHELTON DEVELOPMENT COMPANY – NASHVILLE, LLC
 
           
 
  By:     /s/ Michael A. Shelton   (SEAL)
 
           
 
      Michael A. Shelton, Member    
 
                SHELTON DEVELOPMENT COMPANY – MISSISSIPPI, LLC
 
           
 
  By:     /s/ Michael A. Shelton   (SEAL)
 
           
 
      Michael A. Shelton, Member    
 
                PRINCIPALS :
 
           
 
        /s/ Michael A. Shelton   (SEAL)               MICHAEL A. SHELTON
 
           
 
        /s/ Melissa Kay Shelton   (SEAL)               MELISSA KAY SHELTON
 
                PURCHASER :
 
                AFC ENTERPRISES, INC.
 
           
 
  By:   /s/ Peter Ward    
 
           
 
  Its:   Vice President    

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT ATTACHMENT LIST
Rider 1 – Interim Aggregate Minimum Base Rent Schedule
FA Schedule 2 – Rent Allocation per Site
Schedule 2(c) – Purchase Price Allocation
Schedule 5 – Assumed Debt
FA Schedule 6 – Site Acquisition Agreement
Schedule 1(ii) – Assumed Contracts
Schedule 9(r) – Employee List

 